Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 13-32 are pending. Claims 1-12 have been cancelled. Claims 21-32 have been added. Claims 13-32 have been examined.
Claim Objections
Claims 21-27 and 30-32 are objected to because of the following informalities:  The claims should begin with a capital letter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites “applying an adhesion layer to the flexible nanoscale polymer…” and it is unclear if the adhesion layer applied is an additional adhesion layer or if the claim is referring to the adhesion layer recited in claim 13.
	Claim 25 recites “the non-reactive material” and this limitation lacks antecedent basis as no non-reactive material has previously been mentioned in the claims. 
	Claim 26 recites “the non-reactive material” and this limitation lacks antecedent basis as no non-reactive material has previously been mentioned in the claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16, 19-25, 27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gangopadhyay et al. (US 2014/0226207, Pub Date: 08/14/2014, hereinafter “Gangopadhyay”) in view of Sonato et al. (Lab Chip, 2016, 16, page 1224-1233, hereinafter “Sonato”) and Cunningham et al (US 2008/0278722, Pub Date: 11/13/2008).
	Regarding claim 13, Gangopadhyay teaches throughout the publication a method of fabricating a fluorescence-enhancing, flexible, nanoscale plasmonic grating (abstract and paragraph 0007), comprising the steps of: spin coating a master mold with a grating material (paragraph 0054); curing the grating material to produce a nanoscale polymer grating in the master mold (paragraph 0054); removing the nanoscale polymer grating from the master mold (paragraph 0055); coating the nanoscale polymer grating in a fluorescence-enhancing reflective layer (paragraph 0062); coating the fluorescence-enhancing reflective layer with a protective capping layer (paragraph 0063), the protective capping layer comprising a corrosion resistant material (paragraph 0044, the first functional layer may further include a thin layer of dielectric or insulating material such as silicon dioxide).
Gangopadhyay does not specifically teach exposing a master mold to a hydrophilicity agent or applying an adhesion layer to the protective capping layer.
Sonato teaches throughout the publication the fabrication of a nanostructured surface acoustic wave-surface plasmon resonance microfluidic biochip capable of improving the molecule binding kinetics on a single chip (abstract). More specifically, Sonato teaches that the substrates were exposed to plasma oxygen cleaning (page 1225, right column, Pad and IDT fabrication).
Cunningham teaches throughout the publication enhancement of fluorescence emission from fluorophores bound to a sample and present on a surface of a two-dimensional photonic crystal sensor (abstract). More specifically, Cunningham teaches the biosensor surface may include an adhesion promoting layer disposed on the surface of the optically transparent layer in order to enable immobilization of capture molecules (paragraph 0137).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate within the method of Gangopadhyay, a step of exposing the mold to a hydrophilicity agent such as plasma oxygen as taught by Sonato because it would have been desirable to clean the substrate prior to further adhesion manipulation (Sonato, page 1225, right column). Additionally, it would have been obvious to one of skilled in the art before the effective filing date of the invention to incorporate within the method of Gangopadhyay, an adhesion layer as taught by Cunningham because it would have been desirable to modify the sensor surface in preparation of the binding reactions  to increase assay and detection efficacy.
Regarding claim 14, Gangopadhyay in view of Sonato teach the method wherein the hydrophilicity agent is oxygen plasma and the exposure is at 90W for 20s (Sonato, page 1225, right column, Pad and IDT fabrication). Although the references do not specifically teach that the master mold is exposed to the oxygen plasma for approximately 30 seconds at a power of approximately 7 watts, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 14 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the exposure methods disclosed by the prior art by normal optimization procedures known in the plasmonic sensor fabrication art.
Regarding claims 16 and 19, Gangopadhyay in view of Sonato teach the method wherein the nanoscale polymer grating is between approximately 40 micrometers and approximately 110 micrometers thick or alternatively between 500 micrometers and 2 millimeters thick (Gangopadhyay, paragraphs 0044-0045).
Regarding 20, Gangopadhyay in view of Sonato teach the method wherein the fluorescence-enhancing reflective layer is a silver layer and is approximately 100 nanometers thick (Gangopadhyay, paragraph 0044).
Regarding claims 21-22, Gangopadhyay in view of Sonato and Cunningham teach the method comprising applying the flexible nanoscale polymer grating to a flexible media, wherein the flexible media comprises one of: a fiber optic cable, a polymer film, or a tape. (Gangopadhyay, paragraph 0051).
Regarding claim 23, Gangopadhyay in view of Sonato and Cunningham teach the method comprising: applying an adhesion layer to the flexible nanoscale polymer grating prior to coating the flexible nanoscale polymer grating in the fluorescence-enhancing reflective layer (Cunningham, paragraph 0137).
Regarding claim 24, Gangopadhyay in view of Sonato and Cunningham teach the method wherein the adhesion layer comprises chromium (Sonato, page 1226 and see Figure 2).
Regarding claim 25, Gangopadhyay in view of Sonato and Cunningham teach the method wherein the protective capping layer comprising the non-reactive material comprises silica (Gangopadhyay, paragraph 0044, silicon dioxide).
Regarding claim 27, Gangopadhyay in view of Sonato and Cunningham teach the method wherein the adhesion layer comprises at least one of a polymer, a two-dimensional material or a nanoparticle material (Cunningham, paragraph 0137). Although the references do not specifically teach that the layer is between 0.1 and 20 nm thick, However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 27 are for any particular purpose or solve any stated problem, and the prior art teaches that the adhesion layer may be varied because based on the type of reaction to be conducted.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the plasmonic surface art.
Regarding claim 31, Gangopadhyay in view of Sonato and Cunningham teach the method comprising applying a cross-linker to the adhesion layer (Cunningham, paragraph 0139).
Regarding claim 32, although Gangopadhyay in view of Sonato and Cunningham do not specifically teach the method wherein the grating enhances fluorescence by a factor of at least 100 as compared to a glass substrate, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 32 are for any particular purpose or solve any stated problem, and the prior art teaches that fluorescence enhancement varies based on materials utilized (Cunningham, paragraph 0080).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the plasmonic surface art.

 

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gangopadhyay et al. (US 2014/0226207, Pub Date: 08/14/2014) in view of Sonato et al. (Lab Chip, 2016, 16, pages 1224-1233) and Cunningham et al (US 2008/0278722, Pub Date: 11/13/2008), as applied to claim 13 above (hereinafter “Modified Gangopadhyay”), and further in view of Mohapatra et al. (International Conference on Fibre Optics and Photonics 2016, hereinafter “Mohapatra”).
Regarding claim 15, Modified Gangopadhyay teach the method as described above for fabrication of the plasmonic grating but the references fail to specifically teach that the grating material is selected from the set consisting of NOA 71, NOA 73 and NOA 81. Mohapatra teaches throughout the publication fabrication of polymer nanograting to for a cost-effective plasmonic refractive index sensor (abstract). More specifically, Mohapatra teaches that the grating material can be a UV curable resin such as Norland Optical Adhesive 81 (page 2, first full paragraph). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the grating material of Modified Gangopadhyay with a curable resin such as NOA 81 as taught by Mohapatra because Modified Gangopadhyay is generic (Gangopadhyay, paragraph 0051) with respect to the specific grating material that can be incorporated in the fabrication method and one skilled in the art would be motivated to use the appropriate material for fabrication of the desired device.
Regarding claim 17, Modified Gangopadhyay teach the method as described above and additionally teaches the method further comprises the step of: positioning a plastic substrate over the grating material (Gangopadhyay, paragraphs 0053-0054). However, while the references fail to teach exposing the assembled master mold, grating material, and plastic substrate to vacuum for at least ten minutes prior to the step of curing, Mohapatra teaches the step of degassing to remove air bubbles prior to curing (page 2, first full paragraph. It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate a vacuum step as taught by Mohapatra with the method Modified Gangopadhyay because it would have been desirable to remove an air bubbles prior to curing for successful fabrication. While Mohapatra does not specifically teach that the vacuum is applied for at least ten minutes, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 17 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the vacuum methods disclosed by the prior art by normal optimization procedures known in the sensor fabrication art.
Regarding claim 18, Modified Gangopadhyay teach the method as described above but fail to specifically teach that the step of curing comprises exposing the grating material to a 6-Watt UV light source for at least 40 minutes. However, Mohapatra teaches that the UV curable resin was irradiated for five minutes with a UV light (page 2, first full paragraph). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the curing step of Modified Gangopadhyay to include curing with a UV light source as taught by Mohapatra because Modified Gangopadhyay is generic regarding the curing procedure and therefore one skilled in the art would have been motivated to choose the appropriate curing parameters based on the desired fabrication technique. While Modified Gangopadhyay in view of Mohapatra do not specifically teach that the curing procedure uses a 6W UV light source for at least 40 minutes, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 18 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the curing methods disclosed by the prior art by normal optimization procedures known in the sensor fabrication art.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gangopadhyay et al. (US 2014/0226207, Pub Date: 08/14/2014) in view of Sonato et al. (Lab Chip, 2016, 16, pages 1224-1233) and Cunningham et al (US 2008/0278722, Pub Date: 11/13/2008), as applied to claim 13 above (hereinafter “Modified Gangopadhyay”), and further in view of Pale et al. (RSC Adv., 2016, 6, 48129-48136).
	Regarding claim 26, Modified Gangopadhyay teaches the method as described above. While the references do not specifically teach the method wherein coating the fluorescence-enhancing reflective layer with a protective capping layer comprises: pulsing water and trimethylaluminum over the fluorescence-enhancing reflective layer, the water and trimethylaluminum forming an alumina capping layer, the alumina capping layer defining at least a portion of the protective capping layer comprising the non-reactive material, Pale teaches throughout the publication a fabrication scheme for creating periodic plasmonic nanoparticle arrays for fluorescent enhancement (abstract). More specifically, Pale teaches to provide a spacer layer to prevent quenching of fluorescence and to protect Ag from oxidation, a 10 nm thick atomic-layer-deposited (ALD) Al2O3 layer was grown on the samples using a TFS-500 (Beneq) at a growth temperature of 120 °C using trimethylaluminum (TMA) and water as the precursors. In addition, the glass reference samples for the fluorescence measurements were also coated with 10 nm of ALD Al2O3 to enable identical surface immobilization properties in all measurements (page 48131, top paragraph in right column).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate within the fabrication of the grating of Modified Gangopadhyay, a water and trimethylaluminum rinse and formation process as taught by Pale since it would have been desirable to protect the layers and prevent unwanted quenching (Pale, page 48131, top of right column).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gangopadhyay et al. (US 2014/0226207, Pub Date: 08/14/2014) in view of Sonato et al. (Lab Chip, 2016, 16, pages 1224-1233) and Cunningham et al (US 2008/0278722, Pub Date: 11/13/2008), as applied to claim 13 and 27 above (hereinafter “Modified Gangopadhyay”), and further in view of Masuyama et al. (WO 2015/011980).
	Regarding claim 28, Modified Gangopadhyay teach the method as described above wherein the adhesion layer may include materials such as ceramics, glass, silicon (Cunningham, paragraph 0137). While the references fail to specifically teach wherein the adhesion layer comprises a polymer such as polystyrene and wherein the polymer comprises a thin film from 1 to 5 nanometers thick, Masuyama teaches methods of manufacturing a substrate (abstract). More specifically, Masuyama teaches that substrates made of inorganic materials such as glass, silica glass, and silicon substrates or substrates of resins such as polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), cycloolefin polymer (COP), polymethyl methacrylate (PMMA), polystyrene (PS), polyimide (PI), and polyarylate may be used.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the invention to modify the adhesion layer of Modified Gangopadhyay to include polystyrene as taught by Masuyama because one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent layer material and since the same expected adhesion properties would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device utility and adhesion capabilities needed. 
Although the references do not specifically teach that the polymer comprises a thin film of 1 to 5 nanometers thick, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 28 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the plasmonic surface art.
Regarding claim 30, Modified Gangopadhyay teaches the method as described above but fails to specifically teach subjecting the adhesion layer to a plasma treatment or an x-ray treatment. Masuyama teaches that substrate layers can be cleaned to remove unwanted materials. As the cleaning method, it is possible to use wet cleaning using a surfactant etc., or dry cleaning using ultraviolet rays and/or plasma (paragraph 0047). It would have been obvious to one of skill in the art to subject the adhesion layer of Modified Gangopadhyay to a plasma cleaning treatment as taught by Masuyama because it would have been desirable to remove any remaining components from the layer that may have accumulated during fabrication (Masuyama, paragraph 0047).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gangopadhyay et al. (US 2014/0226207, Pub Date: 08/14/2014) in view of Sonato et al. (Lab Chip, 2016, 16, pages 1224-1233) and Cunningham et al (US 2008/0278722, Pub Date: 11/13/2008), as applied to claim 13 and 27 above (hereinafter “Modified Gangopadhyay”), and further in view of Tuteja et al. (Analytica Chimica Acta 809, 2014, pages 148-154).
	Modified Gangopadhyay teaches the method as descried above but fails to teach that the adhesion layer comprises a two-dimensional material comprising carboxylated graphene oxide. Tuteja teaches throughout the publication the use of a graphene-gated biochip for the detection of cardiac biomarkers (abstract). More specifically, Tuteja teaches the use of graphene sheets on an immunosensing platform such that carboxyl groups of functionalized graphene were used  for biointerface development such that antibodies could be immobilized on the surface (see pages 149-150, 2. Experimental section).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adhesion layer of Modified Gangopadhyay to include carboxylated graphene oxide as taught by Tuteja because it would have been desirable to utilize a layer material that allows low detection limits that can be attributed to the fascinating electron mobility of defect free synthesis of graphene sheets on a sensor surface modified with specific antibodies (Tuteja, page 154, left column).
	
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive as the arguments are moot in view of the new grounds of rejection applied to the newly amended claims. Additionally, Applicant argues that Gangopadhyay fails to teach a protective capping layer since the only layers referred to are upper and lower sublayers of metal which would not function as protective capping layers (See pages 10-12 of arguments). While this argument is persuasive, Gangopadhyay at paragraph 0044 additionally teaches that the first functional layer may include a thin layer of dielectric or insulating material such as silicon dioxide. As silicon dioxide (silica) is recited as one of applicant’s desired materials for the protective capping layer, it is clear that the thin dielectric or insulating material of Gangopadhyay would function similarly to applicant’s protective capping layer. As Gangopadhyay in view of Sonato and Cunningham teach the fabrication steps of the instant claims, the invention remains unpatentable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677